Title: To James Madison from Sylvanus Bourne, 20 November 1807
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amsterdam Novr. 20 1807.

Inclosed I have the pleasure to forward you by particular conveyance a packet of Leyden Papers which hope may duly reach you.
In regard to Amn. Affairs in this quarter of the World, I have been advised from a respectable Channell that G B has by no means satisfied the demands of our Govt. but in lieu thereof, sent out a Special Mission to the U: S to arrange the matters there.  This savours of deception & a desire to gain time, & which indeed renders the issue still very problematical.
In respect to European Politicks you will find by the Papers that the E of F goes on with a propitious Wind.  Spain & Portugal it is said are soon to be new modified & placed under the Govt. of some of the present royal family of France.  Russia assumes a warlike aspect towards G. B which if realized will complete the system of interdiction of the British trade with the Continent & make the Commercial & political state of Engld. like to her geographical, truly insulated.  The Crisis with that proud nation is daily increasing.  They begin to petition Govt. to make peace, which Govt. can not listen to & the consequence will probably be internal turmoill & confusion.  The Current is against her & will probably force the mass however weighty along with it.
This great change in the State of Europe is the work of France & its course must be submitted to.
I hope our Country may escape the tail of the Comett but I fear we shall be Scorched if no more.
The present Measures here touching Commerce cause many vexations to the trade of our Country & require the most constant & anxious attentions on my part towards its relief.  I have the honor to be With the greatest respect Yr Ob Servt

S Bourne

